Citation Nr: 0200252	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  01-03 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for PTSD, currently rated as 50 percent disabling for 
the period prior to November 30, 2000, and 70 percent 
disabling for the period beginning November 30, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln Nebraska, which awarded service connection and 
assigned an initial 30 percent rating for PTSD.

The Board notes that although the veteran requested a BVA 
hearing in his March 2001 substantive appeal (VA Form 9), he 
specifically withdrew his request in an April 2001 letter, 
signed by him.  There are no other outstanding hearing 
requests of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Prior to November 30, 2000, the veteran's PTSD was 
manifested by complaints of sleep disturbance, including 
nightmares and interrupted sleep, a history of hearing 
voices, problems controlling anger, including a history of 
violence towards his wife, detachment from others and general 
lack of interest; and objective findings of depressed affect, 
sad and anxious mood, some occurrences of hearing voices, and 
a history of social and occupational problems, but no 
suicidal or homicidal ideation, no speech or communication 
problems, no problems with appearance or grooming, intact 
memory, fair judgment and insight, logical thought process, 
and no problem with abstract thinking.

3.  In the period beginning November 30, 2000, the veteran's 
PTSD is manifested by symptoms consistent with total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial disability 
rating in excess of 50 percent for PTSD, for the period prior 
to November 30, 2000 have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. Part 4, including § 4.130, 
Diagnostic Code (DC) 9411 (2001), § 4.132 DC 9411 (1996).

2.  The criteria for assignment of a 100 percent rating for 
PTSD, for the period beginning November 30, 2000, have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001)(to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, 
including § 4.130, DC 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that, effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits. 

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new law have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, in a notation in the August 2001 
supplemental statement of the case (SSOC), the RO notified 
the veteran of the passage of the VCAA.  Further, the RO made 
satisfactory efforts to ensure that all relevant evidence was 
associated with the claims file; it also informed the veteran 
of the reasons for denying his claim, as well as the evidence 
necessary to substantiate it.  The RO provided the veteran 
with copies of the rating decisions and the statement of the 
case (SOC) and SSOC concerning the evaluation of his 
disability and the rating criteria.  The veteran presented 
personal testimony at a hearing before the RO hearing 
officer, conducted in January 1998.  All relevant and 
available outpatient treatment records were obtained and the 
veteran was provided several VA medical examinations, the 
most recent in July 2000.    The Board is unaware of any 
additional outstanding records pertaining to this issue.  
Under the circumstances, the Board finds that the duty to 
assist has been satisfied, and no useful purpose would be 
served by remanding this case to the RO for additional 
development.  As such, the Board will proceed with appellate 
disposition.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Nevertheless, 
generally the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, in cases where the claim for a higher evaluation 
stems from an initial grant of service connection for the 
disability at issue, "staged" ratings may be assigned if 
there is a material change in the degree of disability during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).

The history of this appeal is set forth as follows.  In a 
September 2000 rating decision, the veteran was granted 
service connection for PTSD, and received a 30 percent rating 
effective from April 18, 1995, the date of the original 
claim.  The veteran disagreed with the September 2000 rating 
decision and initiated this appeal.  Concurrent with the 
initiation of this appeal, in January 2001, the veteran 
requested a review of the September 2000 rating decision, and 
in a January 2001 rating decision, the RO increased the 
veteran's rating for PTSD to 50 percent, effective from April 
1995.  The veteran continued to express his disagreement with 
that rating decision.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated).

Subsequent to the initiation of this appeal and after the 
receipt of additional evidence and a request for reevaluation 
from the veteran, the RO issued a rating decision in August 
2001, granting an increase in the veteran's rating for PTSD 
to 70 percent, effective from November 30, 2000.  The 50 
percent rating is still in effect for the period prior to 
November 30, 2000.  The veteran continued to disagree with 
the August 2001 rating decision.

Effective November 7, 1996, VA issued revised regulations 
amending the portion of the rating schedule dealing with 
mental disorders.  The Court has held that where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  As this claim was placed in 
appellate status by filing a Notice of Disagreement with the 
initial rating award, but that Notice of Disagreement has not 
yet been resolved, this claim is an "original claim."  See 
Fenderson v. West 12 Vet. App. 119, 125-126 (1999).  In such 
cases, separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  Accordingly, the Board must take into consideration the 
applicability of "staged" ratings in this case during the 
appeal period.

The rating decisions, the SOC following the veteran's notice 
of disagreement, and the subsequent SSOC noted that all of 
the veteran's records were considered including VA treatment 
reports and VA examinations.  The veteran is presently 
assigned a 70 percent rating for PTSD, for the period 
beginning November 30, 2000, pursuant to 38 C.F.R. § 4.130, 
DC 9411, and a 50 percent rating for PTSD, for the period 
prior to November 30, 2000.  Because the period on appeal 
includes a period prior to November 7, 1996, the Board, in 
determining the correct rating for this period, must evaluate 
the veteran's symptomatology under both the old and new 
criteria for this diagnostic code.  Karnas.

Under the criteria applicable prior to  November 7, 1996, a 
100 percent evaluation for PTSD was warranted for the 
existence of one of the following conditions: the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or the veteran was demonstrably unable to obtain or 
retain employment.  Hence, these rating criteria set forth 
three independent bases for granting a 100 percent 
evaluation, pursuant to DC 9411.  See Johnson v. Brown, 7 
Vet. App. 95 (1994).

Also, under the old criteria a 70 percent evaluation for PTSD 
was warranted where the ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there was a severe impairment 
in the ability to obtain or retain employment.  A 50 percent 
evaluation for PTSD was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and by reason of the 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 30 percent disability 
rating was assigned when there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people; and where the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.   38 C.F.R. § 4.132, DC 9411. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative," whereas the other terms were "quantitative" in 
character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The VA General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial unadaptability that is "more than 
moderate but less than rather large."  VA O.G.C. Prec. Op. 
No. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A. § 7104(c).

Under the new rating schedule, effective November 7, 1996, a 
100 percent evaluation for PTSD is warranted for total 
occupational and social impairment.  A total occupational and 
social impairment includes symptoms such as the following: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Also, under the new criteria, a 70 percent rating is 
available for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent rating is available for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.130 DC 9411 (2001).

Reviewing the more recent evidence of record reveals the 
following.  Private treatment reports from Dr. Eugene C. 
Oliveto, M.D., from March 1995 to June 1995 show complaints 
of frustration related to work.  The veteran complained that 
the stress level was too much for him.  He was very sensitive 
to what coworkers said to him.  He feared that he might harm 
his coworkers.  He stated that he felt his coworkers were 
watching him.  He stated that he had 4 years until he would 
be able to retire, and that he got good evaluations and 
worked hard.  He complained of flashbacks and sleep problems.  
He stated that he took part in few activities with his 
family.  Dr. Oliveto noted that the veteran had a paranoid 
disorder, which would hopefully resolve.  

An April 1995 VA hospitalization report showed that the 
veteran complained of feelings of helplessness, hopelessness 
and guilt; he had sleep disturbance, including trouble 
getting to sleep and staying asleep; he complained of 
flashbacks from Vietnam; he had no habits or interests; he 
denied auditory or visual hallucinations at the time of the 
examination, but reported a history of both, including seeing 
people who weren't there and hearing voices; the veteran 
denied suicidal or homicidal ideation; and he complained of 
impaired concentration.  The veteran reported that he had 
lost 2 daughters, one due to accident and one to sickness.  
Findings of the examiner showed that the veteran was well 
groomed; his mood was sad, and his affect was appropriate to 
his mood; recent and remote memory were both intact; his 
insight and judgment were fair; his thought process was goal 
directed; his cognition was normal; his concentration was 
appropriate; he responded to proverbs appropriately; he was 
noted to be cooperative.

Upon discharge, the veteran was noted to be well groomed, 
oriented times three and with sensorium times three; his mood 
was euthymic, his affect was appropriate to his mood; he 
denied any auditory or visual hallucinations; his thought 
process was goal-directed, with no flight of ideas or 
looseness of associations; his cognition was normal; his 
recent and remote memory were both intact; and his insight 
and judgment were both fair.  His Global Assessment of 
Functioning (GAF) score was measured at 60, and he was 
diagnosed with major depression with mild stressors.

The report of a June 1995 VA PTSD examination showed that the 
veteran complained of hearing voices occasionally.  He also 
complained that loud noises and music would startle him; that 
large crowds would overwhelm him; that he would have 
nightmares and bad dreams, and would kick his wife in his 
sleep; he suffered from insomnia and frequent waking.  When 
reminded of Vietnam he would become upset and would isolate 
himself.  He would have intrusive thoughts of Vietnam.  He 
described an event he witnessed in a barracks, prior to 
leaving for Vietnam, where a fight broke out over a 
ventilating fan, and one serviceman punched the veteran's 
buddy, killing him.  He related a history of abuse of his 
wife when he first got out of the service; he denied ever 
being suicidal or homicidal.  He said he had worked for the 
Post Office for 20 years and was doing pretty well.  He also 
said that he had a good boss and worked well with one 
coworker.  He indicated that he had trouble with some other 
coworkers.  

Findings of the June 1995 VA examination include intact 
memory, fair insight, good judgment, and anxious mood; he was 
oriented times three; he had poor eye contact; no 
hallucinations were noted, but he would hear voices.  He was 
neat, clean, tidy and cooperative; his mood was down and 
depressed; he showed no looseness of associations, no flight 
of ideas, no pressured speech, but some blocking.  The 
examiner diagnosed PTSD.

Dr. Oliveto submitted a statement in August 1996, in which he 
stated that it was his belief that the veteran had been 
suffering from PTSD for many years, and that his depression 
was rooted in his PTSD.

In January 1998, the veteran and his wife presented personal 
testimony on the issue of service connection for PTSD, before 
the RO hearing officer.  The veteran testified that he would 
wake up in a cold sweat and could visualize traumatic events 
which occurred when he was in the service.  He stated that he 
would have nightmares, which occurred even while he was in 
the service.  He stated that he lost 2 daughters.  The 
veteran's wife testified that, after he got out of the 
service, the veteran would get really violent at times, even 
to the point of injuring her.  She stated that he had a lot 
of anger and was violent, even when they were first married.  
He also had sleepless nights and did a lot of drinking at 
that time.

The report of a July 2000 VA examination showed complaints of 
irritability and anger; the veteran denied symptoms of 
obsessive compulsive disorder, but was detached from others 
and felt he needed to avoid people.  At the time of the 
examination, he worked for the U.S. Postal Service, and had 
for 24 years; he was in no difficulty with his employer.  His 
social and occupational situation had not changed over the 
previous 12 months.  He reported sleep disturbances and 
nightmares; he denied symptoms of panic attack; he denied 
flashbacks, but did have emotional distress over his stressor 
event and reported avoidant behavior, such as not wanting to 
think about it.  He denied symptoms of mania and psychosis; 
he complained of an exaggerated startle response; he reported 
a history of alcohol abuse but not dependence.

Findings of the July 2000 VA examination include absence of 
delusional or hallucinatory thought content; the veteran was 
noted to become upset when describing his Vietnam experience.  
He was not suicidal or homicidal; his speech had normal tone 
and volume and had somewhat slow pacing.  He was casually 
dressed and appropriately groomed.  His affect was 
appropriate to content of thought.  He showed no impairment 
in ability to communicate; his recent and remote memory were 
both intact; his thought process was logical; he had no 
flight of ideas or circumstantiality; the material he 
presented was internally consistent.  His history of work and 
social functioning indicated that his symptoms had caused 
social and occupational problems.  He appeared somewhat sad; 
his mood was mildly dysphoric; when describing his stressor, 
he became agitated.  He showed some insight into his 
difficulties; his sensorium was clear; he was oriented to 
time, person and place; he showed no bizarre behavior, but he 
reportedly refused to allow fans in the house and would 
destroy them when he found them.  He avoided eye contact.  
His GAF score was measured at 65 at the time of the 
examination, and over the prior year.  The examiner diagnosed 
PTSD.

Outpatient and inpatient treatment records from November 2000 
to May 2001 reflect attendance at a PTSD clinic throughout 
the period, and a hospitalization in May 2001.  The veteran 
reported a history of abusive behavior towards his wife, 
early in their marriage.  The veteran reported that he had 
been married about 30 years at the time of treatment.  He 
stated that his wife provided strength and support.  He had 
recently retired from a career with the U.S. Postal Service, 
stated at various times to have lasted anywhere between 24-30 
years.  He stated that his job had become very stressful.  He 
was a fork lift operator in the service.  During one visit, 
he stated that, while in the service, he had witnessed an 
altercation between 2 fellow servicemen over a ventilating 
fan, in which one of the servicemen was killed; however, on 
another visit, he denied seeing the serviceman get killed, 
but stated that he felt it later on.  He reported guilt 
feelings over this incident and cited it as the cause of his 
PTSD.  He reported that one of his daughters died at age 21, 
due to complications of pneumonia.  

During the November 2000 to May 2001 treatment sessions, the 
veteran's complaints included a recently worsening mood; he 
had been feeling more depressed, on edge and irritable; he 
noted an increased startle reaction; he would experience 
flashbacks of the in-service incident; he would experience 
panic attacks at least once a week; he would check the locks 
in the windows 3-4 times a day; he had feelings of guilt, 
worthlessness and shame; he worried that people were out to 
get him; he would hear voices and see shadows out of the 
corner of his eye; he would avoid the 4th of July, large 
crowds, war movies, and news; he lost interest in sports and 
was less socially outgoing after his service; he had sleep 
disturbances; he had a sense of a foreshortened future and 
experienced intrusive memories daily; he angered easily and 
had engaged in domestic violence in the past, but was not 
doing so at the time of the examination.  The veteran stated 
that he had abused alcohol in the past, but stopped in 1997.

Findings of the examiners during the November 2000 to May 
2001 treatment sessions included poor eye contact; extremely 
restricted range of affect, as well as flat and blunted 
affect; depressed mood; clear speech, but with minimal 
spontaneity; and goal-directed thought processes.  The 
veteran's grooming and hygiene were noted to be within normal 
limits on one visit, but hygiene was noted as a problem in 
March 2001.  He was cooperative, but rapport was marginal; he 
had no suicidal thoughts, intent or plan; he had no paranoid 
delusions or delusional ideas; he had intact memory, but poor 
concentration and attention; he was a poor historian in 
relating his military history; his sensorium was clear with 
no manic or hypomanic features; his insight and judgment were 
fair; and his thought content was consistent with extreme 
suspiciousness and paranoid thinking.  His GAF score was 
measured at 45 in December 2000, 48 and 50 in February 2001, 
48 and 50 in April 2001, 48 and 50 in March 2001, 48, 50 and 
52 in May 2001.

Testing conducted in January 2001 indicated a profile 
consistent with individuals who are experiencing significant 
symptoms of a major mental disorder, with experiences of 
confusion, limited insight, and poor tolerance for stress.  
His responses were such as to indicate an extremely severe 
level of subjective depression and anxiety.  The veteran was 
taking medication for depression.  The examiner's diagnoses 
included PTSD, a psychotic disorder, predominantly, without 
auditory hallucinations, and major depression.  

The veteran was hospitalized in May 2001 due to a worsening 
of symptoms.  An examination at that time revealed the 
veteran was afraid he would hurt his wife if he did not get 
away for a few days.  He stated that he had no plan of 
hurting her, and realized it was wrong, but feared he would 
do it, "because she is there."  The veteran complained of 
increasing depression, nightmares, flashbacks and difficulty 
controlling his frustrations and anger.  He also reported a 
decrease in sleep, decreased energy and concentration, and 
hearing voices.  He denied any anxiety, or any suicidal or 
homicidal ideation.  He also denied visual hallucinations, 
obsessions and compulsions.  The veteran recounted a history 
of violence towards his wife.  The veteran reported on this 
occasion to have been married for 25 years.  The veteran 
reported that he had 2 daughters who had died.  The veteran 
also reported that he had left his job out of a fear of 
hurting his coworkers.

Findings of the May 2001 examination include poor eye 
contact, dysphoric mood and blunted affect, spontaneous 
speech, and logical thought process.  The veteran seemed 
withdrawn and reportedly heard voices from inside his head, 
which he could not identify or understand.   His cognitive 
function appeared grossly intact, although he was reported to 
be unwilling to cooperate with testing.  His concentration 
was fair, and he was alert and oriented times three.  He 
showed good judgment and insight.  His GAF score was measured 
at 25.  The examiner diagnosed PTSD, and the veteran was 
admitted for safety and medication stabilization.  

Upon discharge, the veteran's mood was noted as euthymic; his 
affect was a little restricted; his thought processes and 
thought content were appropriate and logical; he had no 
homicidal or suicidal ideation; he was alert and oriented 
times three; he was noted to have no "memories," flashbacks 
or nightmares; and his insight and judgment were fair.  His 
GAF score was measured at 60, and he was diagnosed with PTSD 
exacerbation and a major depressive disorder.

I.  Prior to November 30, 2000

In view of the evidence presented, the Board finds that, for 
the period prior to November 30, 2000, the veteran's PTSD is 
properly rated under 38 C.F.R. § 4.130, DC 9411 (PTSD), at a 
50 percent rating.  The evidence shows that the veteran's 
symptomatology consisted of sleep disturbance, including 
nightmares and interrupted sleep, problems with anger and 
irritability, detachment from others and lack of interest, a 
history of hearing voices, difficulty at work, but no 
suicidal or homicidal ideation, no speech or communication 
problems, no problems with appearance or grooming, intact 
memory, fair judgment and insight, logical thought process, 
and no problem with abstract thinking.

The Board finds no basis in the evidence to show that the 
veteran meets the criteria for the next higher 70 percent 
rating under 38 C.F.R. § 4.130, DC 9411 (PTSD) for the period 
prior to November 30, 2000.  During this period, there is no 
evidence of suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant, spatial disorientation, or 
neglect of personal appearance and hygiene.  Although 
depression was noted during this period, the evidence does 
not show near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively.    

In regard to difficulty in adapting to stressful 
circumstances, including work or a worklike setting, the 
Board notes that, although Dr. Oliveto's records indicate 
that the veteran experienced periods of great stress at work 
during this period, and had some difficulty with his 
coworkers, by the evidence presented, it appears as though 
the veteran was able to adapt his behavior appropriately in 
the face of these difficulties.  As reported in Dr. Oliveto's 
notes, the veteran stated that his work performance was rated 
good, and in the June 1995 VA examination report, he stated 
that he was doing pretty well at work and worked well with 
one of his coworkers.  He also indicated that he had a good 
working relationship with his supervisor.  In the July 2000 
VA examination, he stated that he was in no difficulty at 
work, and that his situation had been stable for the previous 
year.  Although it is evident from the record that the 
veteran's symptoms resulted in a difficulty in establishing 
and maintaining effective work relationships, the Board finds 
that prior to November 30, 2000, this difficulty was not so 
severe as to reflect greater than a 50 percent rating.  

In regard to the veteran's ability to establish and maintain 
effective relationships, the Board notes that, as stated 
above, the veteran may have shown some difficulty in this 
regard, but the evidence does not show an "inability" to 
establish and maintain effective relationships, which is the 
hallmark of a 70 percent rating.  The Board notes that 
despite the difficulties noted in the evidence, the veteran 
was able to maintain a long-standing relationship with his 
wife, whom he described as providing strength and support to 
him, and was able to maintain some work relationships.  

In regard to the criterion of impaired impulse control, the 
Board notes that the veteran has displayed a long-term 
history of anger and irritability, as well as a history of 
domestic violence.  The Board notes evidence from the June 
1995 VA examination report, where the veteran stated that, 
after he returned from Vietnam, he would drink, and would 
beat his wife.  The Board also notes the testimony of the 
veteran's wife in the January 1998 hearing that, when the 
veteran left the service, and around the time of their 
marriage, the veteran was often violent with her.  However, 
upon review of the evidence reflecting the veteran's 
condition during the period from April 18, 1995 to November 
30, 2000, the Board does not find sufficient evidence to show 
that the veteran displayed such violence or anger as would 
rise to the level of impaired impulse control necessary for a 
70 percent rating.  Rather, the Board finds that the evidence 
of anger and irritability pertinent to this period more 
nearly approximates the criteria for the 50 percent level.

The Board has also reviewed the veteran's symptoms under the 
criteria effective prior to November 7, 1996.  38 C.F.R. 
§ 4.132 DC 9411 (1996).  The Board does not find that the 
veteran's ability to establish or maintain effective or 
favorable relationships with people was severely impaired 
during this period.  In this regard, the Board notes the 
discussion above, and finds that, although the evidence shows 
that the veteran faced many difficulties in this area during 
this time period, the evidence does not support a 
classification of those difficulties as a severe impairment.  
Nor does the Board find that the veteran displayed 
psychoneurotic symptoms of such severity and persistence that 
there was a severe impairment in his ability to obtain or 
retain employment during this period.  In this regard, the 
Board notes evidence that despite difficulties at work, the 
veteran was able to function in his job until his retirement.  
Prior to the November 2000 to May 2001 outpatient treatment 
records, indicating that the veteran had retired due to 
symptoms of his PTSD, the evidence was not sufficient to show 
a severe impairment in the veteran's ability to obtain or 
retain employment. 

In addition, the GAF scores measured during this period were 
60, measured in April 1995, and 65, measured during the July 
2000 VA examination.  These scores are indicative of some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in occupational or social functioning, but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  See Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV); 38 C.F.R. § 4.130.  The 
Board finds that these scores, when considered in conjunction 
with the other evidence of record, including outpatient 
treatment reports and VA examinations more nearly approximate 
the symptomatology consistent with a rating of 50 percent for 
the veteran's service-connected PTSD, for the period prior to 
November 30, 2000.  The Board finds that, as the 
preponderance of the evidence is against a rating higher than 
50 percent for this time period, application of the benefit 
of the doubt doctrine would not yield a higher rating.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II. Beginning November 30, 2000

In the Board's view, in the period beginning November 30, 
2000, the veteran's service-connected PTSD is productive of 
symptomatology which is consistent with the criteria provided 
for a 100 percent rating under DC 9411, in that the evidence 
from this period is reflective of total occupational and 
social impairment.  The Board notes primarily the evidence of 
outpatient and inpatient treatment from November 2000 to May 
2001, which shows a hospitalization in May 2001 due to 
concern that the veteran might harm his wife, and which shows 
that the veteran left his job due to a fear that he might 
harm his coworkers.  This evidence indicates a persistent 
danger of hurting others.  

In addition, the GAF scores measured during this time period, 
including one score of 25, were indicative of at least some 
occasions of serious impairment in social and occupational 
functioning, and one occasion of behavior which was 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment, or inability 
to function in almost all areas.  See DSM-IV; 38 C.F.R. 
§ 4.130.  The Board finds that these scores, when considered 
in conjunction with the other evidence of record, including 
outpatient and inpatient treatment records, more nearly 
approximate the symptomatology consistent with a rating of 
100 percent for the veteran's service-connected PTSD.  The 
provisions of 38 C.F.R. § 4.7 have been utilized to resolve 
any doubt in the veteran's favor.

In reaching the foregoing determinations, the Board has 
considered the complete history of the veteran's PTSD, his 
complaints and the current clinical manifestations of the 
disability and its effects on the veteran's earning capacity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board has also 
considered the severity of the PTSD during the entire appeal 
period.  Fenderson at 125-126.  All other pertinent aspects 
of 38 C.F.R. Parts 3 and 4 have also been considered.  

Finally, although the Board is cognizant of, and has 
considered the evidence showing the veteran's symptoms and 
their impact on his employment, prior to November 30, 2000, 
the evidence does not reflect that the veteran's service-
connected PTSD caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The schedular criteria not having been met, the claim for 
entitlement to assignment of an initial disability rating in 
excess of 50 percent for PTSD, for the period prior to 
November 30, 2000, is denied.

Subject to the rules and regulations governing awards of 
monetary benefits, a 100 percent rating for PTSD is granted 
for the period beginning November 30, 2000.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

